Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication office action is in response to the filing of Patent Application 16700418 on 12/2/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "similar support operation" in claim14 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the furthering of prosecution the examiner will take this to mean a same support operation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udupi (U.S. Patent App Pub 20170149687) in view of Jha (U.S. Patent App Pub 20210044508 based on priority date of the continuation application dated 8/8/2019).

	Regarding claim 1,
Udupi teaches a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (See paragraphs 27, 42, Udupi)
identifying a first input notification with a first cloud service provider, the first input notification originating from a first cloud service provider; (See paragraphs 43, 50,  59, 61 Udupi teaches a first agent monitoring state data of a first cloud i.e. identifying state input notification in the cloud)
(See paragraphs 43, 50,  59, 61 Udupi teaches a second agent monitoring state data of a second cloud i.e. identifying state input notification in the cloud)
translating the first data into a first message having a predetermined standardized format; (See paragraphs 43, 50,  59, 61 Udupi teaches normalizing the first cloud state data into a common standard format schema)
translating the second data into a second message having the predetermined standardized format; and (See paragraphs 43, 50,  59, 61 Udupi teaches normalizing the first cloud state data into a common standard format schema)
delivering the first message and the second message to a multi-cloud messaging system, wherein the predetermined standardized format is distinct from a first input notification format and/or a second input notification format. (See paragraphs 59, 61, 77  Udupi teaches delivering the first and second common data from the first and second cloud are sent to and used by other parts of the clouds resource placement and rebalancing system which is the multi-cloud messaging system) 
Udupi does not explicitly teach but Jha teaches extracting a first data from the first input notification;  (See paragraphs 18-19, Jha teaches the event objects are extracted from the cloud based computer operations and the first object is mapped as coming from the first cloud)
extracting a second data from the second input notification; (See paragraphs 18-19, Jha teaches the event objects are extracted from the cloud based computer operations and the second object is mapped as coming from the second cloud)
 with Udupi because both deal with standardizing cloud data. The advantage of incorporating the above limitation(s) of Jha into Udupi is that Jha teaches a cache provides the performance boost that avoids processor delays while waiting for data. The method can operate on the computing device with more than one processor or on the group or cluster of computing devices networked together to provide greater processing capability, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Jha)

	Regarding claim 2,
Udupi and Jha teaches the system of claim 1.
Jha further teaches wherein the extracting the first data from the first message further comprises: extracting, in response to identifying the first input notification with the first cloud service provider, the first data from the first input notification according to a first rule, the first rule particular to the first cloud service provider. (See paragraphs 18-19, Jha teaches the event objects are extracted from the cloud based computer operations and the first object is mapped as coming from the first cloud, the data is then converted or normalized into a standard format based on rules of conversion from one data to the standard format) See motivation to combine for claim 1.

	Regarding claim 3,
(See paragraphs 13, 24, 25, Udupi teaches a ordered migration plan of virtual machines related to the state data of the first cloud )

	Regarding claim 4,
Udupi and Jha teaches the system of claim 3, wherein the event is a maintenance event, the maintenance event requiring a repair. (See paragraphs 13, 24, 25,  Udupi teaches a ordered migration plan of virtual machines related to the state data of the first cloud which is a maintenance event)

	Regarding claim 5,
Udupi and Jha teaches the system of claim 4, wherein the maintenance event is at least one of a malfunctioning cloud machine, a virtual machine migration, an application in need of installation, and an application in need of an update. (See paragraphs 13, 24, 27, Udupi teaches a ordered migration plan of virtual machines related to the state data of the first cloud)

	Regarding claim 6,
Udupi and Jha teaches the system of claim 1.
Jha further teaches further comprising: attaching a first metadata attribute to the first data, the first metadata attribute related to the first cloud service provider; and attaching a second metadata attribute to the second data, the second metadata  (See paragraphs 20, 22, Jha teaches the event objects for the first cloud event object has attached metadata and the same for the second cloud event object has metadata) See motivation to combine for claim 1.

	Regarding claim 7,
Udupi and Jha teaches the system of claim 6, wherein the first metadata attribute includes at least one of a customer identification, a service level agreement, or computing infrastructure data of the first cloud service provider, and wherein the second metadata attribute includes at least one of a customer identification, a service level agreement, and a computing infrastructure data of the second cloud service provider. (See paragraphs 20, 22, Jha teaches the metadata is of the event data which is related to the computing infrastructure of the first and second clouds respectively.) See motivation to combine for claim 1.

	Regarding claim 8,
Udupi and Jha teaches the system of claim 1, wherein the first message triggers a support operation to be performed on the first cloud service provider. (See paragraphs 66, 95, Udupi teaches a support operation is triggered on the first cloud)

	Regarding claim 9,
(See paragraphs 61, 50, Udupi teaches triggering a rebalance in the system based on an identifier associated with a particular host or cloud provider)

	Regarding claim 10,
Udupi and Jha teaches the system of claim 9, wherein the support operation performs a maintenance operation, the maintenance operation including at least one of restarting a cloud computing machine, performing a virtual machine migration, clearing a cloud computing memory, reloading an application on a cloud computing processor, installing an application on a cloud computing memory, and updating an application on a cloud computing memory. (See paragraphs 13, 24, 25, 27, Udupi teaches a ordered migration plan of virtual machines related to the state data of the first cloud  and second cloud which is a maintenance event)

	Regarding claim 11,
Udupi and Jha teaches the system of claim 1, wherein the translating the first data into the first message having the predetermined standardized format further comprises utilizing a rule glossary, the rule glossary including a pre-defined set of rules for standardizing the first data to a universal cloud computing message. (See paragraphs 14, 59,  and claim 2,16, Udupi teaches transforming state data to common schema which is standard format and this is done based on the rules for converting state data to a common format. There are rules that do this.)

	Regarding claim 12,
Udupi and Jha teaches the system of claim 1, further comprising: attaching an instruction to the first message, the first message including a processing rule. (See paragraphs 14, 50,  and claim 2, Udupi teaches transforming state data to common schema therefore the first message is processed using the rule of the common schema)

	Regarding claim 13,
Udupi and Jha teaches the system of claim 1. 
Jha further teaches wherein the first input notification and the second input notification are encoded in JavaScript Object Notation. (See paragraph 18, Jha teaches the notification data is encoded JSON)  See motivation to combine for claim 1.

	Regarding claim 14,
Udupi and Jha teaches the system of claim 1, further comprising: assigning the first message and the second message to a messaging worker in the multi-cloud messaging system, the first message and the second message configured to trigger a similar support operation on the first cloud service provider and the second cloud (See paragraphs 42, 59, 60, Udupi teaches triggering a rebalance in the system from the first and or the second message)

	Regarding claim 15,
Udupi and Jha teaches the system of claim 1, wherein the first message and the second message are delivered to an application programming interface endpoint on the multi-cloud messaging system. (See paragraphs 29, 51, 86, Udupi teaches the messages are sent to an API of the system.)

Claims 16-19 list all the same elements of claims 1-4, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-4 applies equally as well to claims 16-19. 

Claim 20 list all the same elements of claim 1, but in medium form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.  Furthermore with regards to the limitation of A non-transitory computer-readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: (See paragraphs 42, 98, Udupi)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 

2. Procopio (U.S. Patent App Pub 20150095321) teaches a method involves receiving a request to provide a composite scored list of applications for a user at a cloud computing service. The cloud computing service provides a set of available applications to each user of the cloud computing service. The scored list of applications outputted by independent scorer is normalized. The composite scored list of applications is a function of the normalized scored list of applications outputted by each independent scorer and a weighting value is assigned to each independent scorer. The composite scored list of applications is outputted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444